NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-9, and 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claims 1-4, 6-9, and 11-15 is the recitation in claim 10 of a polypropylene composition comprising a) from 45 to 97.5wt%, based on the total weight of the composition, of a polypropylene homopolymer (H-PP1), having; i) a melting temperature Tm measured by differential scanning calorimetry (DSC) in the range from 150 to 160°C, ii) a content of 2,1 erythro regiodefects as determined from 13C-NMR spectroscopy in the range from 0.50 to 1.00 mol.%, iii) an isotactic triad fraction (mm) determined from 13C-NMR spectroscopy of at least 97.5 %, and iv) a xylene cold soluble fraction (XCS) determined at 23°C according ISO 16152 equal or below 1.5 wt.%, together with d) from 2.5 to 5wt%, based on the total weight of the composition, of at least one additive selected from the group consisting of colorants, pigments, carbon black, stabilisers, acid scavengers, nucleating agents, foaming agents, antioxidants, and mixtures thereof.
The closest prior art references are the following: (1) Gloger et al. (US 2013/0303684); (2) Tranchida et al., “Influence of 2,1-erythro regiodefects on the Polymer Crystallization, Wiley Periodicals, 24 September 2018; (3) Itou (US 2009/0136714); (4) Kochem et al. (US 6,537,652); and (5) Peiffer et al. (US 6,086,982). 
Gloger et al. teach a polypropylene composition comprising a polypropylene and an α-nucleating agent, wherein the polypropylene composition (PP-C) comprises at least 70wt%, and preferably at least 85wt%, of a polypropylene (PP) (¶8), wherein the polypropylene (PP) has 2,1 erythro regiodefects of more than 0.1mol% (abstract) determined by 13C NMR-spectroscopy (¶11). The polypropylene (PP) further and/or polypropylene composition (PP-C) has xylene cold soluble (XCS) content of equal to or below or 1.5wt% (¶25) and a melting temperature in the range of from 150 to 160ºC (¶28). The PP-C and/or the PP have an isotacticity higher than 98% (¶23). The polypropylene can be unimodal or bimodal (¶36). The nucleating agent is present in an amount of from 0.005 to 1.5wt% of the polypropylene composition.
Gloger fails to teach that the compositions include from 2.5 to 5wt% of an additive selected from the group consisting of colorants, pigments, carbon black, stabilisers, acid scavengers, nucleating agents, foaming agents, antioxidants, and mixtures thereof. The amount of nucleating agent present in the polypropylene composition of Gloger falls outside the requirements of the instantly claimed invention. Examples in Table 1 contain an antioxidant (See I1 and I2) in an amount of 0.45wt%, which is outside the amount required by the instantly claimed invention. 
Tranchida et al. teach isotactic polypropylene (iPP) samples with metallocene catalysts, containing 2,1-erythro regiodefects between 0% and 3.4%. An Example, PP-1, has 0.71% 2,1-erythro regiodefects (see Table 1) and a melting temperature of about 
Itou (US 2009/0136714) teaches a polypropylene film comprising a polypropylene and which may further comprise an antioxidant in order to provide long term heat resistances (¶55). The antioxidant is present in amount of from 0.03 to 1wt% (¶55). A nucleating agent may further be added in an amount of less than 0.1wt% (¶57). These amounts are outside the range of additive required by instant claim 1. 
Kochem et al. (US 6,537,652) teaches a polypropylene film which is used as a capacitor (abstract, column 3, lines 17-18).  Kochem et al. teaches that stabilizers or neutralizers can be added to the films of the invention but convention additives, including pigments, antistactics, and lubricants, are generally not added in view of the use of a capacitor film. See column 4, lines 38-43. The amount of stabilizer added is from 0.05 to 2wt%, which is outside the range required by instant claim 1. The amount of neutralizer added is from 0.0001 to 0.5wt%, which is outside the scope of instant claim 1. See column 4, lines 44-62. Kochem et al. also provides evidence that conventional additives, which includes pigments, and one of ordinary skill in the art would recognize also includes colorants, carbon black and antioxidants, are generally not added to capacitors, which is the field of endeavor of the films of Gloger et al. 
Peiffer et al. (US 6,086,982) teach a polypropylene film having an isotactic index of at least 97% (abstract). The films are used in the production of capacitors (column 2, lines 11-13). The polypropylene films may contain convention additives such as anti-

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KARA B BOYLE/Primary Examiner, Art Unit 1766